Case 5:20-cv-00756-MCS-SP Document 45 Filed 05/04/21 Page 1 of 2 Page ID #:1226



  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    GARY S. HANN,                        )   Case No. ED CV 20-756-MCS (SP)
 12                                         )
                            Plaintiff,      )
 13                                         )   ORDER ACCEPTING FINDINGS AND
                      v.                    )   RECOMMENDATION OF UNITED
 14                                         )   STATES MAGISTRATE JUDGE
       KARL T. ANDERSON, et al.,            )
 15                                         )
                            Defendants.     )
 16                                         )
       ___________________________          )
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, records
 19 on file, and the Report and Recommendation of the United States Magistrate Judge.
 20 Plaintiff has not filed any written objections to the Report within the time permitted.
 21 The Court accepts the findings and recommendation of the Magistrate Judge.
 22      IT IS THEREFORE ORDERED that: (1) defendants Karl T. Anderson
 23 (“Anderson”), Melissa D. Lowe (“Lowe”), Leonard M. Shulman (“Shulman”), and
 24 Shulman Hodges and Bastian LLP’s (“Shulman LLP”) Motion to Strike (docket no.
 25 7) is granted in substantial part; (2) defendants Anderson, Lowe, Shulman, and
 26 Shulman LLP’s Motion for Sanctions (docket no. 10) is denied; (3) defendants
 27 Stuart M. Collis and Collis & Griffor PC’s Motion to Strike (docket no. 18) is
 28 granted in substantial part; (4) defendant United States Trustee’s Motion to Dismiss
Case 5:20-cv-00756-MCS-SP Document 45 Filed 05/04/21 Page 2 of 2 Page ID #:1227



  1 (docket no. 38) is granted; and (5) Judgment will be entered dismissing the
  2 Complaint and this action with prejudice and without leave to amend.
  3
  4
  5 DATED: May 4, 2021                            _________
                                                  __      ________
                                                                 ____
                                                                    _ ________
                                                  ______________________________
                                                  HONORABLE MARK C    C. SCAR
                                                                         SCARSI
  6                                               UNITED STATES DISTRICT JUDGE
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              2
